Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


1, claim(s) 1-11, 15, and 25, drawn to an engineered immune cell expressing a chimeric antigen receptor (CAR) or a component of a recombinant T-cell receptor; genetically modified to reduce or inactivate the expression of at least one endogenous polynucleotide sequence, selected from SERCA3 to increase calcium signaling, miR101 and mir26A to increase glycolysis, and BCAT to mobilize glycolytic reserve. 

	Species election:	1) CAR or a component of T cell receptor;
				2) one from SERCA3, Mi101, mir26A and BCAT;
				3) one endonuclease listed in claim 4;
				4) one expression listed in claim 6.
			

Group 2, claim(s) 12 and 14, drawn to method comprising administering the engineered immune cell of claim 1.
	Species election:	1) CAR or a component of T cell receptor;
				2) one from SERCA3, Mi101, mir26A and BCAT;
				3) PD1 of CTLA4.

Group 3, claim(s) 16-24, drawn to A method for preparing engineered immune cells for cell immunotherapy, said method comprising: - providing a population of immune cells;  -6-PATENTAttorney Docket No. D12017-11 US1introducing subsequently or simultaneously into a proportion of said primary immune cells: at least one nucleic acid comprising an exogenous polynucleotide sequence to express a chimeric antigen receptor or a component of a recombinant 
TCR…

Species election:	1) CAR or a component of T cell receptor;
			2) one from SERCA3, Mi101, mir26A and BCAT;
			3) one endonuclease reagent listed in claim 18;
			4) one from DCK, HPRT or GGH;
			5) one from primary T-cell or NK cell or precursor of T or NK cell.


As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.


The inventions listed as Groups 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of group 1 is considered to be an engineered immune cell expressing a CAR or component of TCT with SERCA3.  The special technical feature that links groups 1-3 is the engineered immune cell.   Hegde et al (Cancer Immunol Immunother 66:1113-1121, 2017) teach CAR engineered T cell for cancer therapy (entire document). Hegde et al do not teach the T cell comprising SERCA3 to increase calcium signaling. SERCA3 is is membrane protein for transporting Ca2+ against an electrochemical gradient from the cytoplasm into intracellular membranous compartment.  Corvazier et al (Biochemica et biophysica Acta 1788:587-599, 2009) teach expression SERVA3 protein in native human cells including platelet cells (page 589, section 2.11 and section result). Thus, one skill in the art would combine the references together to make engineering immune cell comprising CAR and SERCA3 to arrive at current invention. Thus, the special technical feature of group 1 as well as the special technical feature linking each of the groups is not a contribution over the prior art and thus does not constitute a special technical feature as defined by PCT Rule 13.2.
If an examiner (1) determines that the claims lack unity of invention and (2) requires election of a single invention, when all of the claims drawn to the elected invention are allowable (i.e., meet the requirements of 35 U.S.C. 101, 102, 103 and 112), the nonelected invention(s) should be considered for rejoinder. Any nonelected product claim that requires all the limitations of an allowable product claim, and any nonelected process claim that requires all the limitations of an allowable process claim, should be rejoined. See MPEP § 821.04. Any nonelected processes of making and/or using an allowable product should be considered for rejoinder. The examiner should notify applicants of potential rejoinder of non-elected process claims by placing form paragraph 8.21.04 at the end of any lack of unity determination made between a 

Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The species are as set forth under each of inventive groups 1-3.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following the same reason as set forth in Corvazier et al teaching SERCA3 transfected immune cells.
Any invention 1-3 is elected, Applicant is required, in reply to this action, to make election, in which the claims shall be restricted if no generic claim is finally held to be allowable.  
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8am-6.00pm Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642